Citation Nr: 0737478	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  06-19 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to May 
1990 and from December 1990 to July 1991.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

The issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD) is addressed in the 
Remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
currently diagnosed depressive disorder is related to 
military service.

2.  The medical evidence of record does not show a current 
diagnosis of a sleep disorder for which service connection 
may be granted.

3.  The medical evidence of record does not show that the 
veteran's currently diagnosed skin disorder is related to 
military service.


CONCLUSIONS OF LAW

1.  A depressive disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  A sleep disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  A skin disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim for service connection for a depressive 
disorder as the Board is taking action favorable to the 
veteran by granting service connection for this disorder.  As 
such, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

With respect to the veteran's claims for service connection 
for a sleep disorder and a skin disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Prior to initial adjudication, letters dated in November 2004 
and April 2005 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in March 
2006, after which the claims were readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records and 
VA medical treatment records, have been obtained.  VA 
examinations were provided to the veteran in connection with 
her claims.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim, to include the opportunity to 
present pertinent evidence.

Depressive Disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a depressive disorder.

After separation from military service, a March 2005 VA PTSD 
examination report stated that the veteran did not have an 
Axis I diagnosis and had an Axis II diagnosis of a 
personality disorder, not otherwise specified, with 
borderline traits.

A July 2006 VA PTSD clinic note gave a diagnosis of a 
depressive disorder, not otherwise specified.

In a September 2006 letter, the VA physician who wrote the 
July 2006 VA PTSD clinic note stated that the veteran 
"suffered significant stress during her tour of duty.  And, 
while she does not meet the criteria of PTSD, her symptoms of 
depression are at least as likely as not directly related to 
her experiences during her deployment."

The medical evidence of record shows that the veteran's 
currently diagnosed depressive disorder is related to 
military service.  While the veteran's service medical 
records do not include a diagnosis of a depressive disorder, 
the July 2006 VA PTSD clinic note gave a current diagnosis of 
a depressive disorder.  The only medical evidence of record 
that discusses the etiology of the veteran's currently 
diagnosed depressive disorder is the September 2006 letter 
from a VA physician.  In that letter, the physician stated 
that the veteran's depressive symptoms were "at least as 
likely as not directly related to her experiences during her 
deployment."

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's depressive disorder is related 
to military service and therefore, service connection for a 
depressive disorder is warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Sleep Disorder

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a sleep disorder.

After separation from military service, in a March 2005 VA 
Gulf War medical examination report, the veteran complained 
that she had difficulty breathing, tightness in the chest, a 
"racing pulse" and palpitations when she tried to go to 
sleep at night.  She stated that these symptoms occurred 3 to 
4 times per week and lasted for about an hour, after which 
she was able to sleep.  The veteran also complained of 
"muscle twitching" in the evening when she was "relaxed 
and attempting to get to sleep."  She stated that her 
husband observed these movements while she was sleeping as 
well.  After physical examination, the diagnosis were 
dermatitis, paroxysmal muscle twitching, and intermittent 
shortness of breath.

In a September 2007 VA psychology consultation report, the 
veteran complained of nightmares and difficulty sleeping.  
The diagnosis was PTSD.

The medical evidence of record does not show that the veteran 
has a current diagnosis of a sleep disorder.  While the 
veteran complained of difficulty sleeping in both the March 
2005 VA Gulf War medical examination report and September 
2007 VA psychology consultation report, both reports provided 
diagnoses of disorder other than a sleep disorder.  In both 
cases, the VA medical examiners concluded that the veteran's 
sleeping difficulties were symptoms of a respiratory disorder 
and PTSD, respectively.  There is no medical evidence of 
record that shows that the veteran has a current diagnosis of 
a sleep disorder, let alone a sleep disorder that is 
independent of her currently diagnosed respiratory disorder 
and PTSD.  In this regard, the Board notes that 
service-connection has already been established for a 
respiratory disorder and the issue of entitlement to service 
connection for PTSD is being remanded for further 
adjudication.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans 
Claims' interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

The veteran's statements alone are not sufficient to prove 
that she has a current diagnosis of a sleep disorder.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As she is not a physician, the veteran is not 
competent to make a determination that she has a current 
diagnosis of a sleep disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Accordingly, the medical evidence of record does not 
show that the veteran has a current diagnosis of a sleep 
disorder.  As such, service connection for a sleep disorder 
is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran has a currently 
diagnosed sleep disorder, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.

Skin Disorder

The veteran's service medical records include two complaints 
of skin disorders.  A March 1990 medical report stated that 
the veteran complained of a rash on her bilateral inner 
thighs for the previous 2 weeks.  After physical examination, 
the assessment was heat rash.

After separation from military service, in a March 2005 VA 
Gulf War medical examination report, the veteran complained 
of a rash which affected her arms and chest.  On physical 
examination, the rash was noted to produce hyperpigmented 
macular lesions which resolved with no scarring and produced 
no systemic or constitutional symptoms.  The diagnosis was 
dermatitis.

In a subsequent April 2005 VA skin diseases report, the 
examiner who conducted the March 2005 VA Gulf War medical 
examination report stated that the veteran's claims file had 
been reviewed.  The examiner stated that

[t]he veteran at the time of her 
evaluation [in March 2005] reported 
experiencing the rash which did not 
beg[i]n until approximately a month after 
returning from Kuwait.  This would be 
sometime after this note in 1990.  
Furthermore, "heat rash" is a 
nonspecific term, typically is used to 
characterize a condition which does not 
present and persist with lesions as 
described on examination [in March 2005].  
Specifically noted physical findings at 
that time ([March 2005]) were macular 
lesions, flat hyperpigmented, scattered 
diffusely to the upper extremities 
bilaterally, as well as the upper 
anterior chest.  These lesions being 
approximately 1 to 1.5 [centimeters] in 
diameter.  They did not to this examiner 
appear to be consistent with what would 
be considered a typical skin [finding] of 
a "heat rash."  Furthermore, heat rash 
typically in absence of the environmental 
factors that promote the rash of that 
type will resolve.  The veteran describes 
that the rash that she described and 
presented with on the [March 2005] 
evaluation has waxed and waned, but has 
not resolved entirely despite now being 
out of [an] environment, which would be 
hot, humid, and more conducive to a 
"heat rash" type of syndrome.  Based on 
these reasons it is my opinion that the 
rash to the inner thighs diagnosed as a 
heat rash in the service in 1990 is less 
likely as not related to the rash, which 
she presented with and was evaluated for 
on VA examination [in March 2005].

The medical evidence of record does not show that the 
veteran's currently diagnosed skin disorder is related to 
military service.  While the medical evidence of record shows 
that the veteran was diagnosed with a skin disorder during 
military service and has a current diagnosis of a skin 
disorder, it does not show that the currently diagnosed skin 
disorder is related to military service.  The earliest 
post-service evidence of record that diagnosed a skin 
disorder is dated in March 2005, over 13 years after 
separation from active military service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Furthermore, there is no medical 
evidence of record that relates the currently diagnosed skin 
disorder to the military service, to include the in-service 
diagnosis of a heat rash.  The only medical evidence of 
record that addresses the etiology of the veteran's currently 
diagnosed skin disorder is the April 2005 VA skin diseases 
report, which stated that the currently diagnosed skin 
disorder was not related to military service.  The veteran's 
statements alone are not sufficient to prove that her 
currently diagnosed skin disorder is related to military 
service.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. 
App. at 93.  Accordingly, the medical evidence of record does 
not show that the veteran's currently diagnosed skin disorder 
is related to military service.  As such, service connection 
for a skin disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran's currently diagnosed 
skin disorder is related to military service, the doctrine is 
not for application.  Gilbert, 1 Vet. App. 49.




ORDER

Service connection for a depressive disorder is granted.

Service connection for a sleep disorder is denied.

Service connection for a skin disorder is denied.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).

While the record contains multiple psychiatric reports which 
do not provide diagnoses of PTSD, a September 2007 VA 
psychology consultation report stated that the veteran had a 
diagnosis of PTSD which met the appropriate diagnostic 
criteria.  Furthermore, the diagnosis was specifically linked 
with an in-service stressor that the veteran has provided a 
great deal of information about over the course of the 
appeal.  Specifically, the veteran states that she was in 
Dhahran, Saudi Arabia when a SCUD missile, or debris from an 
intercepted SCUD missile, hit the base.  The veteran's 
service personnel records show that she arrived in the 
Southwest Asia Theater of Operations on January 13, 1991.  
There is no evidence that the RO ever attempted to confirm 
the veteran's stressor.  In accordance with VA regulations, 
for PTSD to be service connected, any diagnosis that links 
the veteran's current PTSD to her time in service must be 
based on consideration of only those events that have been 
verified by the U.S. Army and Joint Services Records Research 
Center (JSRRC).  Accordingly, since the record contains 
information with which to form a proper JSRRC request, one 
must be submitted.


Accordingly, the case is remanded for the following actions:

1.	The RO must review the file and prepare 
a summary of the claimed stressor, to 
specifically include the veteran's 
claim of a SCUD missile impact, or SCUD 
missile debris impact after the missile 
was destroyed by a PATRIOT interceptor 
missile, at Dhahran, Saudi Arabia 
between January 13, 1991 and March 13, 
1991.  The summary must also include 
unit information that will allow JSRRC 
to verify whether the veteran was 
present, or likely to be present, at or 
near the locations of any incidents 
which fit the above description.  This 
summary, and all associated documents, 
must be sent to JSRRC, which must be 
requested to provide any information 
that might corroborate the veteran's 
alleged stressor.

2.	Thereafter, the RO must readjudicate the 
claim and if the claim on appeal remains 
denied, the veteran and her 
representative must be provided a 
supplemental statement of the case.  
After they have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


